Ca

 

e 2:19-cv-09738-KS Document 21 Filed 07/07/20 Pagelof1 Page ID #:38

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION
RONALDO ANDRES SANCHEZ, JR. CASE NO. CV 19-09738-KS
Plaintiff, ORDER AWARDING
ATTORNEY’S FEES AND
V. FEES AND COSTS PURSUANT

TO THE EQUAL ACCESS TO
JUSTICE ACT, 28 U.S.C.
ANDREW SAUL, § 2412(d)
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
Justice Act in the amount of THREE-THOUSAND SIX-HUNDRED TWELVE
DOLLARS and 40 CENTS ($3,612.40), as authorized by 28 U.S.C. § 2412(d),

subject to the terms of the Stipulation.

Dated: July 7, 2020
TS un 1 Kobensrn_

KAREN L. STEVENSON
UNITED STATES MAGISTRATE JUDGE

 
